DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed September 9, 2022, has been received and entered.
	Claims 3, 4, 10-12, and 14-19 are canceled.
	Claims 1, 2, 5-9, 13, and 20-22 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is unclear whether “pillar height” is directed to the parameter “nanopillar length” of parent claim 7.  The inconsistent use of language for the parameter makes the claim confusing.  

Claim Interpretation
Regarding claims 8 and 20, it is noted that the term “antimicrobial selectivity” is defined in the specification as meaning “the relative kill rate for nanotextured materials with the defined range of properties with regard to one class of microbial organism compared to one or more other classes of microbial organisms, such as bacteriacidal selectivity where the organism is bacteria or prokaryotic vs. eukaryotic selectivity for such classes” (page 11, paragraph [0050]).  This signifies that antimicrobial selectivity is due to the nanotextured material possessing the claimed structural properties as recited in claims 1 and 7 (the claimed structural properties are ‘the defined range of properties’).  Therefore, a material meeting the structural properties of claims 1 and 7 will be interpreted as inherently having ‘antimicrobial selectivity to at least one organism.’
Regarding claim 9, the Examiner will interpret “pillar height” in claim 9 as being “nanopillar length.”

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis (US 2016/0212989. Listed on IDS filed 6/3/20) in view of Fisher (Biointerphases. March 2016. 11(1): 011014. 6 pages. Previously cited), Schneider (Scientific Reports. 2016. 6: 21400. 9 pages. Listed on IDS filed 6/3/20), and Jain (Angew. Chem. Int. Ed. 2016. 55: 5698-5702. Epub April 5, 2016. Previously cited), and in light of Rasaili (Condens. Matter. 2022. 7:12. 20 pages).
Juodkazis discloses a synthetic biocidal surface comprising an array of nanospikes that are lethal to cells on said surface due to piercing of cell membranes by said nanospikes (page 2, paragraph [0009]).  Nanospikes read on nanopillars.  Thus Juodkazis discloses a nanotextured material comprising a substrate (the body of the synthetic biocidal surface) having a plurality of nanopillars (nanospikes) extending from a first surface of the substrate, thereby being comparable to the claimed invention.  The synthetic biocidal surface can be made by exposing a silicon comprising substrate surface to reactive-ion etching (abstract; page 2, paragraph [0011]), and Juodkazis teaches one aspect of their invention in which the material from which the nanostructured surface of the invention is formed is black silicon (bSi) (page 5, paragraph [0046]).  Therefore, the substrate of Juodkazis comprises silicon.  
The nanospikes have, on average, a height from the surface of from about 100 nm to about 600 nm, and in one aspect, the nanospikes have an average height of from about 300 nm to about 500 nm (page 4, paragraph [0034]).  These height ranges overlap with the nanopillar length ranges of instant claims 1 and 7.  
Further still, Juodkazis discloses that in one aspect, the centre of the nanospikes, when viewing the surface from above, can be located, on average from about 200 nm to about 700 nm apart, such as from about 300 to about 500 nm apart (page 4, paragraph [0036]).  Given the following calculations, it is obvious that the spacing of the nanospikes signify pillar densities that fall in the ranges of instant claims 1 and 7:
1000 nm in 1 µm, thus:
1000 nm/(300 nm spacing) = 3.33 nanospikes per µm
3.33 nanospikes/µm x 3.33 nanospikes/µm = about 11 nanospikes/µm2, falling in the range of instant claim 7
1000 nm/(200 nm spacing) = 5 nanospikes per µm
5 nanospikes/µm x 5 nanospikes/µm = 25 nanospikes/µm2, falling in the range of instant claim 1
Additionally, nanospikes read on nanopillars further having a tip opposite the substrate (the body of the synthetic biocidal surface), the tip having a tapering diameter with a tip angle, thereby meeting limitations of instant claims 1 and 7.  

Juodkazis differs from the claimed invention in that Juodkazis does not expressly disclose:
each nanospike has a base diameter from 50 nm to 490 nm; 
the tips of their nanospikes have a taper diameter with a tip angle of greater than 30° (as recited in instant claim 1) or less than 20° (as recited in instant claim 7); and 
a chemotaxis attractant is disposed in an interpillar space defined between each of the plurality of nanopillars (nanospikes of Juodkazis).

Regarding difference (a) (Juodkazis does not disclose that each nanospike has a 
base diameter from 50 nm to 490 nm):
Juodkazis states, “Although not necessarily, the nanospikes can have a diameter that is greater at or towards their base (i.e. at the attachment of the spikes to the surface) so that they narrow towards their free end down to a tip as fine as around 4 nm in diameter” (page 4, paragraph [0034]).  For example, at the half maximum height, the nanospikes can have a diameter from about 20 nm to about 300 nm, and in one aspect have an average diameter of from about 20 nm to about 50 nm at half their maximum height (page 4, paragraph [0034]).
Since Juodkazis recognizes that the nanospikes can have (though not necessarily) a diameter that is greater at or towards their base so that they narrow towards their free end down to a tip, then various nanospike shapes are permitted just as long as the nanospike narrows to its tip.  Based on the limitation that the nanospike narrows to its tip, then it is obvious that suitable nanospike shapes include one in which the nanospike base diameter is about the same as the diameter of the nanospike at half its maximum height, while the tip is narrower (reading on the nanospike having a tapering diameter).  Therefore, it would have been obvious to the skilled person that the nanospikes can have a base diameter that is the same as their diameter at the half maximum height, i.e., having a base diameter from about 20 nm to about 300 nm, or an average base diameter of from about 20 nm to about 50 nm (according to the diameters at the half maximum height in paragraph [0034] of Juodkazis).  These nanospike base diameter ranges overlap with the nanopillar base diameter ranges of instant claims 1 and 7.

Regarding difference (b) (Juodkazis does not disclose that the tips of their nanospikes
have a tapering diameter with a tip angle of greater than 30° (as recited in instant claim 1) or less than 20° (as recited in instant claim 7)):
Juodkazis discloses that “As the inventors understand that the biocidal activity of the nanostructured surfaces results from the nanospikes piercing cell membranes it is understood that sharpness of the nanospikes is an important element in biocidal activity” (page 4, paragraph [0035]).  Therefore, Juodkazis then lists various diameters for the tip of the nanospikes, including an average diameter of from about 4 nm to about 50 nm (page 4, paragraph [0035]).  
Fisher produced two structurally distinct nanocone surfaces, characterized them, and examined their bactericidal ability (abstract).  Fisher discusses the topographical effect on bacterial adhesion and viability (see section starting on page 4), noting that a mathematical model by one research group suggested that when nanofeatures become sharper and the spacing between them is larger, the antibacterial properties of the surface are enhanced (page 5, right column, first paragraph).  Additionally, another study reported that nanopillars with the smallest diameters were able to kill even the weakest adhering strain of S. cerevisiae (page 5, right column, first paragraph).  Fisher hypothesized that bacterial contact with the sharp, nanometer-sized tips of their diamond nanocones would generate stress forces across the bacterial cell wall, resulting in cell death (page 5, last paragraph).  It is concluded that, “Topographical feature shape and size, along with distribution and spacing in relation to the size and shape of the bacteria, are undoubtedly key elements to consider when engineering nanopatterned surfaces” (page 6, second paragraph).
Schneider discloses fabricating nanocones and microcones using reactive ion etching (RIE), altering the structuring geometry by varying the processing time and gas flow rates (page 1, last paragraph).  In particular, the nanocones and microcones are fabricated on silicon wafers to produce superhydrophobic silicon samples by using RIE in which SF6 and O2 flow rate were tuned (page 7, second full paragraph).  Figure 2(a) on page 3 includes a side view of a partially wetted cone, wherein α is half of the opening angle of the cone, and Schneider defines the opening angle of the cone as 2α (page 3, first paragraph).  The opening angle (2α) reads on the tip angle of the cones.  Figure 2(b) on page 3 is a column graph of samples of different opening angle.  It appears that the y axis of Figure 2(b) was erroneously labeled as α(°) since page 3, first full paragraph discloses the 70-130-8 opening angle (2α) as 49.5°, which corresponds to the bar of Figure 2(b) for 70-130-8 of approximately 49°.  As such, Figure 2(b) shows opening angles (i.e. 2α, reading on tip angles) ranging from about 5° (sample 70-50-8) to about 49.5° (sample 70-130-8).  This range of opening angles (tip angles) encompass open angles falling in the range of ‘greater than 30°’ of instant claim 1, and ‘less than 20°’ of instant claim 7.
Before the effective filing date of the claimed invention, it would have been a matter of routine optimization to have varied the tip angle, including using tip angles falling in the range of ‘greater than 30°’ and ‘less than 20°’ such as the tip angles of about 5° to about 49.5° taught in Schneider, of the tips of the nanospikes of the synthetic biocidal surface of Juodkazis, since the sharpness of the nanospikes is recognized in Juodkazis and Fisher as being a feature of a nanostructured surface that affects their biocidal activity, since Juodkazis indicates that the sharpness of the tip is an important element in biocidal activity, and since topographical feature shapes (which the skilled artisan would recognize that the tip angle affects) is a key element for engineering nanopatterned surfaces (as taught in Fisher).  The tip angle is directed to the sharpness of a nanospike as the smaller the tip angle, then the sharper the nanospike.  Thus the tip angle is a results-effective parameter as it affects the biocidal activity, wherein biocidal activity is sought by Juodkazis.  Additionally, in view of Fisher, the skilled artisan would have been motivated to use smaller tip angles since Fisher pointed to the finding of one research group suggesting that sharper nanofeatures enhanced the antibacterial properties of the surface.  There would have been a reasonable expectation of generating nanospikes of tip angles falling in the claimed ranges when practicing the Juodkazis invention since Schneider teaches that their nanocones and microcones having these tip angles were generated on a silicon wafer using reactive ion etching (RIE) in which SF6 and O2 flow rate are tuned; the technique of Schneider for generating their nanocones and microcones on a surface of a silicon wafer is directed to the reactive ion beam etching technique with SF6 and O2 is taught in paragraph [0042] of Juodkazis, as well as used in Example 1 of Juodkazis for producing nanospikes on silicon wafers (page 7, paragraph [0058]).  

Regarding difference (c) (Juodkazis does not disclose that a chemotaxis attractant is disposed in an interpillar space defined between each of the plurality of nanopillars (nanospikes of Juodkazis):
Juodkazis teaches that their invention relates to materials that exhibit biocidal activity and in particular relates to surfaces that exhibit novel surface topography that is lethal to cells on contact (abstract).  The synthetic surface topographies according to their invention that are lethal to cells or exhibit antimicrobial and particularly antibacterial activity are generally referred to throughout Juodkazis as exhibiting “biocidal” activity (page 3, paragraph [0031]).  Juodkazis indicates that it will be appreciated that although “biocidal,” the surfaces of their invention will not immediately kill all cells exposed to the surfaces (page 3, paragraph [0031]).  “Rather, a period of exposure will be required that will enable a proportion of cells in a cell population exposed to the surface to physically come into contact with surface nanospikes (also referred to as ‘nanopillars’) and for the cell membranes to be perforated thereby” (page 3, paragraph [0031]).
Additionally, Juodkazis notes that the surfaces of their invention will often, although not necessarily, exhibit hydrophilic character (page 7, paragraph [0055]).  Hydrophilic surfaces are desirable in some aspects of the Juodkazis invention as cells intended to be eliminated are often present in aqueous media and having a hydrophilic surface will assist wetting of the surface with an aqueous cell containing liquid to thereby assist in achieving optimal spreading of the cells and contact of the cells on the biocidal surface (page 7, paragraph [0055]).
Jain discusses the art of minimizing microbial growth on a surface, indicating that “contact-killing” antimicrobial surfaces have been developed (page 5698, left column, first paragraph).  Although these surfaces can kill microbes upon contact, their effectiveness is inherently limited to cells that come into direct contact with them (page 5698, left column, first paragraph).  Therefore, Jain investigated increasing the effectiveness of conventional and passive contact-killing surfaces by using concentration gradients of soluble agents to promote the active or directed migration (or chemotaxis) of bacteria toward the surface (page 5698, right column, first paragraph).  In particular, Jain used small-molecular chemoattractants (CAs) to promote bacterial chemotaxis, noting that several amino acids and simple sugars are known to function as CAs for bacteria (page 5699, left column, second paragraph).  In the study, glucose and aspartate were used as model CAs, and they have both been demonstrated to promote chemotaxis of E. coli and Salmonella typhimurium, two common food pathogens (page 5699, left column, second paragraph).  
Jain found that their results demonstrate that the antimicrobial activity of a conventional contact-killing surface can be enhanced substantially by using CAs to promote the migration of bacteria toward the surface (page 5701, left column, last paragraph).  Jain notes that the principles demonstrated in their proof-of-concept study are not limited to the geometry, liquid medium, or specific CAs used in their study (page 5701, right column, first paragraph).  They anticipate that the principles can be applied to a broad range of systems and experimental geometries and thus have the potential to improve the usefulness of existing contact-killing surfaces and, more importantly, guide the design of entirely new classes of active antimicrobial surfaces (page 5701, right column, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied a small-molecule chemoattractant (CA) that promotes bacterial chemotaxis (reading on ‘chemotaxis attractant’) to the synthetic biocidal surface rendered obvious by Juodkazis in view of Fisher and Schneider.  One of ordinary skill in the art would have been motivated to do this since the CA would have promoted the active or directed migration (or chemotaxis) of bacteria to the synthetic biocidal surface (as supported by Jain), thereby improving the contact of cells to the surface (which Juodkazis recognizes as critical for obtaining the biocidal effect on the cells, based on its teachings in paragraphs [0031] and [0055]), and the CA on the synthetic biocidal surface would have increased the effectiveness of the synthetic biocidal surface in killing cells on the synthetic biocidal surface (based on the study of Jain).  There would have been a reasonable expectation of success in improving the biocidal activity of the synthetic biocidal surface rendered obvious by Juodkazis, Fisher, and Schneider by applying the CA (reading on ‘chemotaxis attractant’) on the synthetic biocidal surface since Jain found in their study that CAs (that promote the migration of bacteria toward the surface) substantially enhanced the antimicrobial activity of a conventional contact-killing surface (page 5701, left column, last paragraph) and their findings can be applied to a broad range of systems and experimental geometries (page 5701, right column, last paragraph).  
In applying the CA (reading on a ‘chemotaxis attractant’) to the synthetic biocidal surface, then the CA is disposed on all portions of the synthetic biocidal surface, including the interpillar space defined between each of the plurality of nanopillars (nanospikes).  As such, Juodkazis in view of Fisher, Schneider, and Jain renders obvious instant claim 7 when a tip angle of less than 20° is used, and renders obvious instant claim 1 when a tip angle of greater than 30° is used.

Regarding instant claim 5, Juodkazis discloses that the substrates to which the surfaces according to their invention can be applied include a variety of substrates, such as hand rails, door knobs, handles, tables, chairs, light switches, toilets, etc. (paragraph [0040] on pages 4 and 5).  These substrates can comprise multiple surfaces.  For instance, a table has a top surface and a bottom surface.  Applying the nanostructured surface of Juodkazis in view of Fisher, Schneider, and Jain to such substrates encompasses covering multiple surfaces of a single substrate with the nanostructured surface rendered obvious by Juodkazis, Fisher, Schneider, and Jain.  The resulting product thus reads on nanostructured material comprising a first surface (e.g. top surface of a table) with a plurality of nanospikes (nanopillars) and a second surface (e.g. bottom surface of a table) with a second plurality of nanospikes (nanopillars) extending therefrom.  Therefore, instant claim 5 is rendered obvious.
Regarding instant claims 6 and 13, Juodkazis discloses that the nanostructured surfaces of their invention can be formed from a variety of materials, such as metal, semiconductor, polymer, composite, and/or ceramic materials (page 5, paragraph [0041]).  Juodkazis lists preferred metals as including elemental iron, cobalt, and nickel (page 5, paragraph [0043]).  As evidenced by Rasaili, iron (Fe), cobalt (Co), and nickel (Ni) are ferromagnetic materials (page 1, first paragraph; Table 1 on page 11).  Rasaili discusses ferromagnetism, stating that upon exposure to an external magnetic field, the domains in the ferromagnetic material align in different directions and maintain themselves in a particular direction, creating a temporary magnetic field within the substance (page 1, first paragraph).  Therefore, when exposed to an external magnetic field, ferromagnetic materials (e.g. iron, cobalt, and nickel) have the capability of exerting a magnetic field.  In forming the nanostructured surface of the Juodkazis invention comprising silicon (e.g. abstract), it would be obvious to further include a metal, specifically iron, cobalt, and/or nickel, since Juodkazis teaches forming their nanostructured surfaces from any of these materials.  In including iron, cobalt, and/or nickel which are ferromagnetic materials, then at least a portion of the nanostructured surface is capable of exerting a magnetic field.  The recitation of ‘exerts a magnetic field’ in instant claims 6 and 13 is an intended use of at least a portion of the nanotextured material.  Since iron, cobalt, and nickel can perform the intended use (exerting a magnetic field), then a composition comprising iron, cobalt, or nickel reads on a composition wherein at least a portion of the composition exerts a magnetic field.  Therefore, instant claims 6 and 13 are rendered obvious.
Regarding instant claims 8 and 20, given that Juodkazis in view of Fisher, Schneider, and Jain renders obvious synthetic biocidal surfaces having all the structural properties of instant claims 1 and 7, then these surfaces inherently possess ‘antimicrobial selectivity to at least one organism’ as instantly claimed, particularly since ‘antimicrobial selectivity’ is due to a nanotextured material having the defined range of properties (i.e. claimed range of properties, see ‘Claim Interpretation’ section above).  Therefore, instant claims 8 and 20 are rendered obvious.
Regarding instant claims 2 and 9, Juodkazis in view of Fisher, Schneider, and Jain differs from the claimed invention in that Juodkazis does not expressly disclose that the plurality of nanospikes comprise a first set with a first pillar length/height and a second set with a second pillar length/height different from the first pillar length/height.
However, Fisher discloses that from their study, it would appear that size variation, nonuniformity, and decreased cone density of nanocone arrays on one of their surface B may act in a way to facilitate its bactericidal activity (page 5, right column, first paragraph).  On surface B, the size of the diamond nanocones can be divided into two groups:  a first group of very small diamond nanocones with heights less than 100 nm; a second group of very large diamond nanocones with heights in the range of 3-5 microns (page 3, left column, last paragraph).  Fisher found that the greater nonuniformity of their surface B appeared to effectively damage a higher percentage of cells (page 6, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included two size groups of nanospikes (specifically, one group of nanospikes of a first height, a second group of nanospikes of a second height different from the first height) in the synthetic biocidal surface rendered obvious by Juodkazis in view of Fisher, Schneider, and Jain.  One of ordinary skill in the art would have been motivated to do this because a nonuniformity, including nonuniformity conferred by using two different heights for nanocones (which read on nanospikes), was found in Fisher to improve the bactericidal activity of a surface comprising a plurality of nanocones (i.e. nanospikes), wherein biocidal activity is sought by Juodkazis for their invention.  There would have been a reasonable expectation that using two size groups of nanospikes would have improved the biocidal activity (bactericidal activity) of the synthetic biocidal surface since Fisher found it to improve the biocidal activity for a similar invention of a surface comprising nanocones (reading on nanospikes).  Therefore, instant claims 2 and 9 are rendered obvious.
A holding of obviousness is clearly required. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis, Fisher, Schneider, Jain, and Rasaili as applied to claims 1, 2, 5-9, 13, and 20 above, and further in view of Susarrey-Arce (Journal of Materials Chemistry B. 2016. 4: 3104-3112. Published March 7, 2016. Listed on IDS filed 1/11/21).
As discussed above, Juodkazis in view of Fisher, Schneider, and Jain (and in light of Rasaili, cited as evidence) renders obvious claims 1, 2, 5-9, 13, and 20.  The references differ from claims 21 and 22 in that they do not expressly disclose that at least a portion of the plurality of nanopillars (nanospikes) are functionalized.
Susarrey-Arce discloses a material based on highly-oriented silicon nanowires (SiNWs) with three levels of functionalization, combining both nanotopographies and chemical functionalities (page 3104, right column, first paragraph).  The material is a functional antibacterial surface (abstract; page 3106, left column, second paragraph).  In their study, Susarrey-Arce investigated the interaction and the viability of bacteria on SiNWs surfaces enhanced with different chemical functionalities, using model microorganisms E. coli and S. aureus (page 3104, right column, first paragraph).  Susarrey-Arce studied (a) clean SiNWs, (b) SiNWs functionalized with chlorhexidine digluconate (CHD), (c) SiNWs functionalized with (3-aminopropyl) triethoxy-silane (APTES), and (d) SiNWs functionalized with both APTES and CHD (page 3105, left column, last paragraph).  CHD is widely employed as a surface disinfectant and topical antibacterial agent (page 3109, left column, first paragraph).  Through planktonic viability data, SiNWs-APTES functionalized with CHD was identified as the most promising candidate antibacterial surface (page 3110, left column, third paragraph).  Through a bacterial viability study, the SiNWs functionalized with both APTES and CHD is effective for delivering antibacterial effects (page 3110, left column, last full paragraph), and the best antibacterial activity was observed for SiNWs-APTES functionalized with CHD (page 3111, left column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have functionalized at least a portion of the nanopillars (nanospikes) of the synthetic biocidal surface rendered obvious by Juodkazis in view of Fisher, Schneider, and Jain (in light of Rasaili) with APTES and CHD.  One of ordinary skill in the art would have been motivated to do this in order to improve the antibacterial activity of the synthetic biocidal surface based on the findings of Susarrey-Arce, wherein improved antibacterial activity would have been sought by Juodkazis given its teaching that their invention is for eliminating or reducing cellular survival of various cells including Gram positive and Gram negative bacteria cells (page 4, paragraph [0033]).  There would have been a reasonable expectation of functionalizing the nanospikes of the synthetic biocidal surface rendered obvious by Juodkazis, Fisher, Schneider, and Jain (in light of Rasaili) since Susarrey-Arce teaches functionalizing silicon nanowires (SiNWs) with both APTES and CHD, which gives indication that the silicon substrate and silicon nanospikes of Juodkazis (abstract; paragraphs [0011] and [0046]) can be functionalized with both APTES and CHD as the Juodkazis invention is a silica surface as used in Susarrey-Arce.  Additionally, there would have been a reasonable expectation of improving the antibacterial activity of the synthetic biocidal surface of Juodkazis, Fisher, Schneider, and Jain (in light of Rasaili) by functionalizing with both APTES and CHD since improved antibacterial activity was obtained for a comparable biocidal surface as taught in Susarrey-Arce (comparable in that Susarrey-Arce and Juodkazis both disclose surfaces comprising nanostructures that are used for killing cells).  Therefore, instant claims 21 and 22 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed September 9, 2022, with respect to the objection of claim 22, and the rejection under 35 U.S.C. 112(d) of claims 3 and 10, have been fully considered and are persuasive.  The claim objection has been overcome by the amendment of claim 22.  The rejection under 35 U.S.C. 112(d) has been rendered moot by the canceling of claims 3 and 10.  Therefore, the claim objection and the rejection under 35 U.S.C. 112(d) have been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 112(b) of claim 9.  Applicant cites the rejection but does not provide an argument against the rejection.  Additionally, claim 9 has not been amended in view of the rejection.  Therefore, the rejection must be maintained for the reason of record.
Applicant’s arguments are also unpersuasive with respect to the rejections under 35 U.S.C. 103.  Applicant points out that Schneider and Fisher both teach cones not pillars.  However, a cone on a surface reads on a pillar on a surface since the cone is a vertical structure arising from a surface.  Therefore, the Examiner disagrees with Applicant’s assertion that in the context of the present invention, a teaching of cones (in particular, nanocones) would be understood to be different from a teaching of pillars (in particular, nanopillars).  The instant claims do not set forth that the claimed nanopillars cannot be nanocones.   
Applicant then points out that the structure of Juodkazis as seen in Figure 12, has a taper tip restricted to the end and a structure that does not taper relatively uniformly all the way to the base adjacent the substrate as in Schneider or Fisher.  Therefore, Applicant asserts that the “angle” of the tip that may be suggested by Schneider or Fisher would not suggest merely adjusting the very end of Juodkazis pillar structure, but rather would be understood as a replacement for the pillar structure with a slim angled cone.  Figure 12(e) of Juodkazis shows the typical side view SEM image of nanopillars (paragraph [0026]).  However, Figure 12(e) is unclear so it cannot be ascertained that any one of the nanopillars has the shape asserted by Applicant.  Furthermore, Figure 12(f) of Juodkazis shows a schematic of a nanopillar with dimensions calculated as the average±variance of 50 measurements in five SEM images of self-organized nanopillar arrayed silicon (page 3, paragraph [0026]).  The structure of Figure 12(f) has a tapered tip and the diameter of the pillar varies along the height of the pillar.  However, since Figure 12(f) of Juodkazis is from the average of 50 measurements in five SEM images, then the shape of a single nanopillar is unclear.  Therefore, the Examiner disagrees with Applicant’s assertion of the difference in the uniformity of tapering in the nanopillar of Juodkazis as compared to Schneider or Fisher.  Juodkazis does not provide any teaching to limit the shape of the nanospikes to any single, particular shape.  
Moreover, Schneider and Fisher are pertinent to Juodkazis since, like Juodkazis, Schneider and Fisher disclose nanostructures (reading on nanopillars) protruding from a surface that have a tapered tip.  In particular, Juodkazis discloses that their nanospikes can have a diameter that narrows towards their free end down to a tip as fine as around 4 nm in diameter (paragraph [0034]), and Juodkazis also teaches that it is understood that sharpness of the nanospikes is an important element in biocidal activity (paragraph [0035]).  Therefore, Juodkazis discloses nanostructures (reading on nanopillars) having a tapered tip.  In explaining the bactericidal ability of the nanocone surfaces in their study, Fisher refers to a study in which nanopillars with the smallest diameters were found to be able to kill even the weakest adhering strain of S. cerevisiae (page 5, right column, first paragraph).  Fisher also points to a mathematical model by one research group that suggested that when nanofeatures become sharper and the spacing between them is larger, the antibacterial properties of the surface are enhanced (page 5, right column, first paragraph).  Therefore, Juodkazis and Fisher both recognize that the sharpness of nanostructures, not only limited to the sharpness of nanocones, on a surface has an effect of the biocidal/bactericidal activity of the surface.  
The Examiner disagrees with Applicant’s assertion that the “angle” of the tip that may be suggested by Schneider or Fisher would be understood as a replacement of the pillar structure of Juodkazis with a slim angled cone.  Fisher speaks to the effect of the sharpness of nanostructures in general (reading on nanopillars) on the bactericidal ability which supports the teaching in Juodkazis that sharpness of the nanospikes is an important element in biocidal activity.  The teachings in Juodkazis and Fisher regarding the effect of sharpness on biocidal activity would support performing routine optimization of the tip angle of the nanospikes of Juodkazis since the tip angle is a results-effective parameter affecting the biocidal activity; the tip angle is directed to the sharpness of the nanopillars (nanospikes/nanocones).  Schneider is cited to demonstrate that there would have been a reasonable expectation of obtaining nanospikes having a tip angle of about 5º to about 49.5º since such tip angles in Schneider were obtained using the same technique of reactive ion beam etching with SF6 and O2 on a silicon substrate as used in Juodkazis.
Applicant also asserts that Schneider and Fisher teach away from the pillar of Juodkazis.  However, it is unclear how Schneider and Fisher teach away from the pillar of Juodkazis.  As discussed above, it is unclear from Figure 12 of Juodkazis or from any teaching in Juodkazis that their nanospikes are limited to a specific shape.  Even if the nanospikes of Juodkazis are not cone-shaped, Fisher points to the effect of nanofeature sharpness on bactericidal activity that does not suggest that the nanofeatures must be cone-shaped, and instead provides a teaching regarding the tip of any nanostructure on a surface, regardless of whether the nanostructure is a nanospike or a nanocone.  Given the tapered tip of the nanostructures of Fisher, then it speaks to the nanospikes of Juodkazis which have a tapered tip.  Schneider is relevant to Juodkazis since, like Juodkazis, its nanostructures have a tapered tip, and since Schneider uses the same technique as Juodkazis in producing nanostructures on a silicon substrate.  
Regarding claims 6 and 13, Applicant asserts that while the prior art is cited as teaching materials that are ferromagnetic, that may be attracted to a magnetic field, it does not teach magnets or materials that provide a magnetic field as described.  However, instant claims 6 and 13 do not require that the nanotextured material is a magnet.  It is known that upon exposure to an external magnetic field, the domains in ferromagnetic material align in different directions and maintain themselves in a particular direction, creating a temporary magnetic field within the substance – Rasaili is cited as evidence to support this scientific fact.  Therefore, ferromagnetic materials indeed have the capability of exerting a magnetic field.  As such, a new ground of rejection of claims 6 and 13 is set forth in light of the evidence of Rasaili.  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                 


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651